—In an action to recover damages for medical malpractice, etc., the plaintiff Enrico Cicalese appeals from a judgment of the Supreme Court, Kings County (Spodek, J.), dated May 19, 1999, which, upon a jury verdict on the issue of liability, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The standard to be applied on a challenge to a jury verdict in favor of the defendant based on the weight of the evidence is whether the evidence preponderates so greatly in the plaintiff’s favor that the verdict could not have been reached upon any *541fair interpretation of the evidence. In making that determination, great deference must be accorded to the fact-finding function of the jury (see, e.g., Cucuzza v New York City Tr. Auth., 251 AD2d 445; Torrillo v Command Bus Co., 206 AD2d 520; Tarantino v Vanguard Leasing Co., 187 AD2d 422; Columbia v Horowitz, 162 AD2d 579; Varsi v Stoll, 161 AD2d 590; Birnbaum v All-State Vehicle, 139 AD2d 553; Nicastro v Park, 113 AD2d 129).
Here, the verdict is supported by the weight of the credible evidence (cf., Cicalese v Caruana, 250 AD2d 568).
The appellant’s remaining contentions are without merit. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.